--------------------------------------------------------------------------------

 
EXHIBIT 10.3




AGENCY
SERVICE AGREEMENT






This Agreement, dated the 5th day of January 2010, is between Performance
Capital Management LLC a California Limited Liability Company with its principal
place of business located at 7001 Village Dr Suite 255, Buena Park CA 90621
(hereinafter “Debt Owner”) and Oliphant Financial Group, LLC a Florida Limited
Liability Company with its principal place of business located at 9009 Town
Center Parkway, Lakewood Ranch, FL 34202 (“hereinafter “Agency”).


Agency is a collection agency in the primary business of collecting accounts
receivable on behalf of its clients.


Debt Owner is a company in the primary business of purchasing, managing and
collecting distressed-debt portfolios, and desires to utilize Agency in the
collection of accounts receivable.


In consideration of the mutual promises made in this Agreement, Debt Owner
engages Agency and Agency agrees to perform services for and on behalf of Debt
Owner, under the following terms and conditions:


1.           Term.    This Agreement will commence on the date first written
above and continue until terminated in accordance with Section 9.


2.           Accounts.    From time to time, in its sole discretion, Debt Owner
will provide certain credit accounts to Agency for management services or
collection of receivables.  Debt Owner has sole discretion in determining which
Accounts Debt Owner will provide to Agency, except that Debt Owner will not
knowingly provide Accounts involving bankruptcy, fraud, forgery, or disputed
balances.  The term “Account” means the unpaid accounts receivable, legal
instruments, contract rights, and all other rights possessed under the Uniform
Commercial Code or otherwise.  Debt Owner will provide, at its discretion,
Agency with documentation and information Debt Owner possesses relating to the
Accounts, which may help Agency collect on those Accounts.  Debt Owner warrants
that they will not knowingly provide Accounts to Agency unless such Accounts are
expressly authorized by an agreement creating the debt or permitted by law and
are owed by the consumer identified in Debt Owner’s records as the obligor; that
they will disclose all material facts regarding debtor’s legal representation;
that they will agree to promptly notify Agency of payments received directly on
Accounts placed for collection; and that any interest or additional charges
added to any Account by Debt Owner or that Debt Owner directs Agency to add, are
authorized by contract or are otherwise authorized by law.


 
1 of 5

--------------------------------------------------------------------------------

 

3.           Settlements and Compromises.    Agency is authorized to settle
Accounts for less than the entire balance subject to certain Debt Owner
restrictions. Agency shall use its best judgement when making a settlement to
debtors including payment programs.  Agency may accept proposals of compromise
or settlement of an Account for less than the agreed upon settlement percentage
of the amount owed, subject to Debt Owner’s prior approval regarding the
Account. Repayment schedules will not exceed 120 days on settlements or 12
months on full balance payment arrangements


4.           Fees.    Debt Owner shall pay Agency for collection of Accounts a
contingency fee set forth in Exhibit 1 of the gross amount of monies collected
on all placements. Agency will be entitled to these fees on amounts collected by
or paid directly to Debt Owner on Accounts which Debt Owner has sent to Agency
and which have not, pursuant to the terms of this Agreement, been returned to
Debt Owner. Agency will bear all costs and expense involved with collecting an
Account.


5.           Indemnification.    Each party shall indemnify and hold harmless
the other parties, its officers, directors, and employees from and against any
and all liability, loss, damage, cost or expense (including court costs and
reasonable attorney fees) for any claims, demands, suits or causes of action, of
whatsoever nature and by whomever asserted, in any way (i) arising out of,
resulting from, or relating to the breach of this Agreement by that party, and
(ii) arising out of, resulting from or relating to the actions of that party to
this Agreement which are beyond the reasonable control of the other party or
parties.


6.           Insurance.    Agency warrants that it has and maintains an Errors
and Omissions insurance policy in an amount no less than 1 million dollars and
that it will amend said policy to name Performance Capital Management LLC as an
additional insured.


7.           Agency Monies Collected.    Agency shall be accountable for all
monies collected on each Account.  Agency shall hold such monies in Agency’s
trust account for the benefit of Debt Owner.  Agency shall submit a bi-weekly
progress report advising who has paid and how many promise to pays and postdated
checks are in house to date. The report will have PCM account number listed on
it.  The Agency shall submit a monthly remittance report to Debt Owner listing
each account on which a collection was made and the gross amount collected for
each Account and the PCM account number for each account money was collected
on.  Net amounts shall be included in a bank wire to Debt Owner in an amount
equal to the sum of all monies collected during the month less the Agency’s fee.
The monthly remittance is to be received by Debt Owner on or before the First
(1st) day of the month for the previous month’s collections unless the First day
falls on a Saturday, Sunday or Holiday in which case it will be due on the
Monday after the weekend or Holiday.


8.           Recall.  Debt owner may recall any account referred to Agency upon
thirty (30) days notice, however if being recalled for good cause (account was
paid prior, sold prior, involved in lawsuit or has a complaint against Agency or
Debt Owner, etc,) Agency shall cease all collection activity and return the
account to Debt Owner immediately.

 
2 of 5

--------------------------------------------------------------------------------

 
 
9.           Termination.    Either party may terminate this Agreement upon
thirty (30) days prior written notice to the other party.  Agency agrees to
return all Accounts including accounts who have made payment plan arrangements
to Debt Owner along with a financial record of the Accounts including amount
collected, commission retained, additional fees, interest and charges added to
the Account as authorized by Debt Owner, current address and phone number,
current status code and what the status code means.


10.         Confidentiality.    Agency agrees to keep confidential all
information herein and/or related to Debt Owner and the Account Debtors,
including but not limited to Privacy Provisions of the Gramm-Leach-Bliley Act of
1999 for which Agency obtains or develops as a result of collecting
Accounts.  All such information may be used solely by Agency as necessary for
the performance of Agency’s obligations under this agreement.


11.         Relationship of Parties.    Nothing in this Agreement is intended to
create nor may it create any relationship between the parties other than
independent contractors.  No association, joint venture, partnership, or any
agency relationship is created or exists between the parties.


12.         Assignment.    This Agreement may not be assigned to any party
without the prior written consent of the other party, such consent not to be
unreasonably withheld, except that any party may transfer its rights and
obligations to a parent, affiliate, or subsidiary.  Debt Owner agrees that
Agency may utilize collection services of third party collection agencies for
the servicing and collection of subject Accounts.


13.         Severability.     If any portion of this Agreement is found by a
court to be illegal or ineffectual, the remaining portions of the Agreement
shall stay in force and shall be construed to most accurately reflect the legal
intent of the parties at the time the legal or ineffectual document was signed.


14.         Notices.    Notices, approvals, and requests for approvals provided
for and allowed herein shall be given in writing, and shall be addressed and
sent certified mail, return receipt requested or by way of national air courier,
addressed as follows:

 
  To
Oliphant Financial Group, LLC
 
To
Performance Capital Management LLC
 
9009 Town Center Parkway
   
7001 Village Dr  Suite 255
 
Lakewood Ranch, FL 34202
   
Buena Park, CA. 90621



 
3 of 5

--------------------------------------------------------------------------------

 
 
15.         Governing Law.     This Agreement will be interpreted according to
the laws of the State of Florida.  Any conflict not resolved by out-of-court
negotiation between the parties shall be heard in a court with appropriate
jurisdiction located in Sarasota County Florida.


16.         Modification.    No variation or modification of the Agreement or
waiver of any of its terms or provisions shall be deemed valid unless in writing
as an amendment hereto signed by the parties.


17.         Successors and Assigns.    Subject to Paragraph 10, each provision
of this Agreement shall extend to, bind and inure to the benefit of Debt Owner
and Agency and their respective legal representatives, successors, and assigns.


18.         Representations and Warrants.   Agency Represents and Warrants to
PCM that it will comply with the Fair Debt Collection Practices Act, 15 U.S.C.A.
1692 et seq., the Fair Credit Reporting Act, the Federal Bankruptcy Code and all
other debt collection laws. Agency further agrees to comply with Title V of the
Graham – Leach – Bliley Act of 1999 which currently restricts the non
affiliated, third party sharing of Account Debtor non-public personal
information. Agency Represents and Warrants that it is licensed and is
authorized to collect in all jurisdictions where it will perform services under
this agreement.  In addition to State Licensing and bonding requirements, Agency
will comply with all other applicable laws and regulations of the United States
and each State in which the Agency operates.  Agency further agrees it will not
engage in any collection action, which may be deemed unfair, deceptive, or
harassing.




IN WITNESS WHEREOF, the parties have executed this Agreement through their duly
authorized representatives as of the day and year first written above.


Oliphant Financial Group, LLC
 
Performance Capital Management LLC
         
By:
/s/ Thomas R. Noble
 
By:
/s/ David J. Caldwell
         
Printed Name Thomas R. Noble
 
Printed Name: Dave Caldwell
         
Title: Chief Operating Officer
 
Title: Chief Operations Officer



 
4 of 5

--------------------------------------------------------------------------------

 
 
EXHIBIT 1




Fee schedule






45% to 52% of Gross receipts on all accounts assigned.




Account type
# accounts
$balance


 
5 of 5

--------------------------------------------------------------------------------